UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7895


STONEY WILLIAM AULT,

                Petitioner - Appellant,

          v.

TERESA WAID, Warden, Huttonsville Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00088-REM-JSK)


Submitted:   February 28, 2011            Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stoney William Ault, Appellant Pro Se. Robert David Goldberg,
Assistant Attorney General, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stoney    William      Ault    appeals     district    court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his     28   U.S.C.    §     2254   (2006)      petition.     We   have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                      Ault v.

Waid, No. 2:07-cv-00088-REM-JSK (N.D. W. Va. Sept. 16, 2009).

We also deny Ault’s motion to seal the record on appeal.                          Local

Rule 25(c)(2).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and   argument       would   not   aid   the   decisional

process.

                                                                             AFFIRMED




                                             2